 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 621 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of the centennial of the establishment of the Girl Scouts of the United States of America. 
 
 
1.Short titleThis Act may be cited as the Girl Scouts USA Centennial Commemorative Coin Act. 
2.FindingsThe Congress find as follows: 
(1)The Girl Scouts of the United States of America is the world’s preeminent organization dedicated solely to girls where they build character and skills for success in the real world. 
(2)In 1911, Juliette Gordon Low met Sir Robert Baden-Powell, a war hero and the founder of the Boy Scouts. 
(3)With Baden-Powell's help and encouragement, Juliette Gordon Low made plans to start a similar association for American girls. 
(4)On March 12, 1912, Juliette Gordon Low organized the first 2 Girl Scout Troops in Savannah, Georgia consisting of 18 members. 
(5)Low devoted the next 15 years of her life to building the organization, which would become the largest voluntary association for women and girls in the United States. 
(6)Low drafted the Girl Scout laws, supervised the writing of the first handbook in 1913, and provided most of the financial support for the organization during its early years. 
(7)The Girl Scouts of the United States of America was chartered by the United States Congress in 1950 in title 36, United States Code. 
(8)Today there are more than 3,700,000 members in 236,000 troops throughout the United States and United States territories. 
(9)Through membership in the World Association of Girl Guides and Girl Scouts, Girls Scouts of the United States of America is part of a worldwide family of 10,000,000 girls and adults in 145 countries. 
(10)More than 50,000,000 American women enjoyed Girl Scouting during their childhood—and that number continues to grow as Girl Scouts of the United States of America continues to inspire, challenge, and empower girls everywhere. 
(11)March 12, 2012 will mark the 100th Anniversary of the Girl Scouts of the United States of America. 
3.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 350,000 $1 coins in commemoration of the centennial of the Girl Scouts of the USA, each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design Requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the centennial of the Girl Scouts of the United States of America. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2013; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with the Girl Scouts of the United States of America and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint Facility 
(1)In generalOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(2)Use of the united states mint at west point, new yorkIt is the sense of the Congress that the coins minted under this Act should be struck at the United States Mint at West Point, New York, to the greatest extent possible. 
(c)Period for IssuanceThe Secretary may issue coins under this Act only during the calendar year beginning on January 1, 2013. 
6.Sale of coins 
(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7 with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid Orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In GeneralAll sales of coins issued under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to the Girl Scouts of the United States of America to be made available for Girl Scout program development and delivery. 
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of the Girl Scouts of the United States of America as may be related to the expenditures of amounts paid under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 
8.Technical and conforming amendments 
(a)Continued issuance of certain commemorative coins minted in 2009Notwithstanding sections 303 and 304 of the Presidential $1 Coin Act of 2005 (31 U.S.C. 5112 note), the Secretary of the Treasury may continue to issue numismatic items that contain 1-cent coins minted in 2009 after December 31, 2009, until not later than June 30, 2010. 
(b)Distribution of surchargesSection 7 of the Jamestown 400th Anniversary Commemorative Coin Act of 2004 (31 U.S.C. 5112 note) is amended— 
(1)in subsection (b)(2)(B), by striking in equal shares and all that follows through the period at the end and inserting  
in the proportion specified to the following organizations for the purposes described in such subparagraph:  
(i)2/3 to the Association for the Preservation of Virginia Antiquities. 
(ii)1/3 to the Jamestown-Yorktown Foundation of the Commonwealth of Virginia.; and 
(2)in subsection (c), by striking , the Secretary of the Interior,.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
